Case 1:19-cr-00307-GLR Document1 Filed 06/20/19 Page 1of1

2 esac 2019R00154 S E; \L E D
, ye

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

UNITED STATES OF AMERICA * ‘ _ - ‘|
* CRIMINAL NO. ( LR | O00
v. *
* (Use of a False Passport, 18 U.S.C. § 1543)
PHILIP OLASEHINDE, *
*
Defendant. *
ook ok
INDICTMENT % en SD
\ pe
The Grand Jury for the District of Maryland charges that: \ 7 ‘S ve
OE op 3
On or about December 1, 2016, in the District of Maryland, the defendant}, < = * wo ‘,
| AA Re
PHILIP OLASEHINDE, S, on

willfully and knowingly used, and attempted to use, a false, forged, counterfeited, mutilated, and
altered passport and instrument purporting to be a passport, in that the defendant presented a
document falsely purporting to be a passport issued by the Republic of Ghana to a financial

institution in order to open a banking account.

18 U.S.C, § 1543

Pebed VMun Aros

Robert K. Hur
United States Attorney

A TRUE BILL:. - --

‘SIGNATURE REDACTED =< (20/9

FOREPERSON . Date
